[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             SEPT 14, 2006
                              No. 06-10667                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                       D. C. Docket No. 05-00003-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

NIYONU SPAULDING,
a.k.a. Ni Ni,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                            (September 14, 2006)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Niyonu Spaulding appeals her 188-month sentence for distribution of
cocaine, in violation of 21 U.S.C. § 841(a)(1). On appeal, Spaulding contends that,

despite the district court referring to the Sentencing Guidelines as advisory, it

actually considered them to be mandatory. Additionally, Spaulding contends that,

even assuming that the district court did not consider the guidelines to be

mandatory, it impermissibly gave them greater weight relative to the other 18

U.S.C. § 3553(a) factors, such as the seriousness of the offense and unwarranted

sentencing disparity.

       We review the sentence imposed by the district court for reasonableness.

United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005) (citing United States

v. Booker, 543 U.S. 220, 260, 125 S.Ct. 738, 765, 160 L.Ed.2d 621 (2005)).

However, when there is no objection below, our review is only for plain error. See

United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir.), cert. denied, 125

S.Ct. 2935 (2005). Under plain error review appellate courts have a limited power

to correct errors that were not raised in the district court, but only if there is: (1)

error, (2) that is plain, and (3) that affects substantial rights [and then] . . . only if

(4) the error seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. (internal quotations and citations omitted).

       As to Spaulding’s first contention, because the district court explicitly stated

that it understood the discretionary nature of the guidelines after Booker, and



                                              2
because it sentenced Spaulding only after considering her codefendant’s sentence,

as she requested, the district court did not apply the guidelines in a mandatory

fashion.

      Spaulding’s reasonableness argument is that her sentence is too long when

compared to the 60 and 150-month terms given to her codefendants. The Supreme

Court, in Booker, directed sentencing courts to consider the following list of

statutory factors in imposing sentences under the advisory guidelines scheme:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need for the sentence imposed
      (A) to reflect the seriousness of the offense, to promote respect for the
      law, and to provide just punishment for the offense; (B) to afford
      adequate deterrence to criminal conduct; (C) to protect the public
      from further crimes of the defendant; and (D) to provide the defendant
      with needed [treatment]; (3) the kinds of sentences available; (4) the
      kinds of sentence and the sentencing range. . .;(6) the need to avoid
      unwarranted sentence disparities among defendants with similar
      records who have been found guilty of similar conduct; and (7) the
      need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a); Booker, 543 U.S. at 261, 125 S.Ct. at 765-66. Following the

Booker decision, we have stated that the district court first must correctly calculate

the defendant's guideline range, then, using the § 3553(a) sentencing factors, the

court can impose a more severe or more lenient sentence as long as it is reasonable.

Crawford, 407 F.3d at 1179; United States v. Winingear, 422 F.3d 1241, 1246

(11th Cir. 2005).



                                           3
      We cannot say that Spaulding’s sentence was unreasonable. In deciding on

it the district court took into account the§ 3553(a) factors, including: (1) her post-

arrest behavior; (2) her “significant” criminal history; and (3) the potential

disparities in her sentence compared with that of her codefendants. Her post-arrest

behavior and her more significant criminal history distinguished her from them.

      AFFIRMED.




                                           4